Case 4:18-cv-00060-GKF-FHM Document 79 Filed in USDC ND/OK on 05/01/19 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA


   SCOTT LANE BROWN and                                   )
   LAURIE ANN BROWN,                                      )
                                                          )
                          Plaintiffs,                     )
                                                          )
   v.                                                     )       Case No. 18-CV-060-GKF-FHM
                                                          )
   CSAA FIRE & CASUALTY INSURANCE                         )
   COMPANY,                                               )
                                                          )
                          Defendant.                      )

                                              JUDGMENT

          On April 1, 2019, defendant CSAA Fire & Casualty Insurance Company made an amended offer

   of judgment to plaintiffs Scott Lane Brown and Laurie Ann Brown pursuant to Fed. R. Civ. P.

   68(a). Doc. 78-1. Defendant offered to pay plaintiffs $11,501.00, inclusive of any and all interest

   accrued to date, and inclusive of attorney fees and costs incurred to date to resolve all of

   plaintiffs’ claims against defendant. Plaintiffs have accepted defendant’s amended offer of

   judgment and the Court finds that judgment should be entered in favor of plaintiffs and against

   defendant under the terms specified in the amended offer of judgment.

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that judgment is hereby

   entered in favor of plaintiffs, Scott Lane Brown and Laurie Ann Brown, and against defendant,

   CSAA Fire & Casualty Insurance Company, in the amount of $11,501.00, inclusive of any and

   all interest accrued to date, and inclusive of attorney fees and costs incurred to date.

          DATED this 1st day of May, 2019.
